DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4 – 7, 10, 13, 14, 16, 18, 33 – 42, 63, 104, and 105 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 33 – 42 and 63 were allowed in the previous office action (Final Rejection mailed November 18, 2021) and a statement of the reasons for allowance was provided therein. Dependent claims 3 and 5 were indicated to include allowable subject matter in the previous office action. Independent claim 1 has been amended to include the limitation from previous claim 3. Independent claim 1 is allowed for the same reasoning as discussed in the previous office action in regard to claim 3. Claims 4 – 7, 10, 13, 14, 16, and 18 depend from claim 1 and are allowed for at least the same reason as claim 1. New independent claim 104 represents previous claim 5 rewritten in independent form and is allowed for the same reasoning as discussed in the previous office action in regard to claim 5. Claim 105 depends from claim 104 and is allowed for at least the same reason as claim 104. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773